SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d ) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-12346 IRONSTONE GROUP, INC. (Name of Registrant as specified in its charter) Delaware 95-2829956 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Pier 1, Bay 3, San Francisco, California 94111 (Address of principal executive offices, including zip code) (415) 551-3260 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No[X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No[X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the Registrant is an accelerated filer as defined in Rule 12b-2 of the Act. Large accelerated filer[] Accelerated filer[] Non- accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ X ]No[] The approximate aggregate market value of voting stock held by non-affiliates of the Registrant was $35,140 as of December 31, 2012 based on the closing bid price on December 31, 2012.Shares of voting stock held by each officer and director and by each person who owns 5% or more of the outstanding voting stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily conclusive. Check whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [X]No[] As of December 31, 2012, 1,872,964 shares of Common Stock, $0.01 par value, were outstanding. TABLE OF CONTENTS Page PART I: Item 1. Description of Business 3 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Description of Property 3 Item 3. Legal Proceedings 3 Item 4. Submission of Matters to a Vote of Security Holders 3 PART II: Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters 4 Item 6 Selected Consolidated Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Result of Operation 5-6 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 6 Item 8. Financial Statements and Supplementary Data 6 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A Controls and Procedures 19 Item 9B. Other Information 19 PART III: Item 10. Directors and Executive Officers of the Registrant 20 Item 11. Executive Compensation 21-22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions 23 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits, Financial Statement Schedules 24 SIGNATURES 25 2 PART 1 ITEM 1.DESCRIPTION OF BUSINESS BACKGROUND Ironstone Group, Inc, (“Ironstone”) a Delaware corporation, was incorporated in 1972.Since 1986, a majority of Ironstone’s outstanding shares has been owned by Hambrecht & Quist Group, a San Francisco-based investment banking and venture capital firm, and its affiliates (collectively “H&Q”).In September 2003, Ironstone repurchased all of these shares.Such repurchased shares are currently being held as treasury stock.The Hambrecht 1980 Revocable Trust presently owns over 50% of Ironstone’s outstanding voting shares. BUSINESS STRATEGY Currently, the Company is reviewing options and new business opportunities.At December 31, 2012, the Company had $15,778in marketable securities, $3,378 in cash, $1,075,870 in non-marketable investmentand taxloss carry-forwards at its disposal. There can be no assurance that the Company will acquire businesses, form additional alliances, or expand its existing services.Failure to expand the scope of services provided by the Company may have an adverse effect on the Company’s results of operations. EMPLOYEES As of December 31, 2012, the Company had one part-time employee.This employee received no compensation and is not subject to a collective bargaining agreement. ITEM 1A.RISK FACTORS The company’s main asset is an investment in TangoMe, Inc. and Salon Media Group, Inc. There can be no assurance that a market will continue to exist for TangoMe, Inc. or Salon Media Group, Inc. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2.DESCRIPTION OF PROPERTY The Company’s principal executive offices are located at Pier 1, Bay 3, San Francisco, California 94111 and its telephone number is (415) 551-3260. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of stockholders during 2012. 3 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Information regarding the recent trading activity of the Company‘s Common Stock is reported on the OTC Bulletin Board and the Company is not aware of any recent material trading activity in shares of its Common Stock. As of December 31, 2012, there were approximately 500holders of record of the Company’s Common Stock.The Company has not paid cash dividends on its Common Stock since its inception and does not intend to pay cash dividends on its Common Stock in the foreseeable future. ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA Year Ended December 31 Net revenues Net loss $ $ Unrealized gain (loss) on holdings $ $ ) Comprehensive gain (loss) $ ) $ ) Cash and cash equivalents $ $ Marketable securities $ $ Non-marketable securities $ $ Total assets $ $ 4 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATION CRITICAL ACCOUNTING POLICIES While the Company continues to evaluate business opportunities, its sole source of revenue is from the sale of marketable securities.Management has classified these marketable securities, in accordance with ASC 320, as available for sale.These securities are recorded at fair market value, and any unrealized gains and losses are reported as a separate component of shareholders’ equity.For marketable securities for which there is an other-than-temporary impairment, an impairment loss is recognized as a realized loss. Ironstone’s primary expenses are generated from maintaining regulatory reporting compliance, such as quarterly review and annual audit of the financial statements, seeking legal counsel when appropriate, and consulting fees. RESULTS OF OPERATIONS Year ended December 31, 2012 Operating expenses for 2012 totaled $45,295, an increase of $11,008 or 32.1%as compared to 2011. The increase wasprimarily due to a increase in professional fees of $5,816 and amortization expense of $4,214. Interest expense for 2012 totaled $96,097, an increase of $49,628 or 106.8% as compared to 2011. The increase was due to an increase inborrowings. LIQUIDITY AND CAPITAL RESOURCES Net cash used in operating activities was $65,776 for the year ended December 31, 2012, and $61,412 for the year ended December 31, 2011. We have working capital at December 31, 2012 of $647,441, and negative working capital at December 31, 2011 of $653,832. The positive change is due to paying off short term debt and issuing a long term note payable. Cash decreased by $2,076 from $5,154 at December 31, 2011 to $3,378 at December 31, 2012. The Company has a line of credit arrangement with First Republic Bank with a borrowing limit of $350,000 with interest based upon the lender’s prime rate. Interest is payable monthly at 7.75%. The line is guaranteed by William R. Hambrecht, Chief Executive Officer, Director and Robert H. Hambrecht, Secretary, Director. The line of credit is due on demand and is secured by all of the Company’s business assets. At December 31, 2012, the outstanding balance under the line was $350,000. During the year the Company borrowed from Mr. William R Hambrecht $64,000 with interest at 7.75% per annum. On March 30, 2012 $5,000 was repaid by the issuance of common stock. At December 31, 2012 the total outstanding amount borrowed from Mr. William R Hambrecht was $59,000. On March 30, 2012 the Company issued a note in the principal amount of $1,000,000 to Shea Ventures, LLC. The note matures on March 31, 2017, bears interest at a rate of 8% which is payable in kind and is secured by the assets of the Company. In connection with note, Shea Ventures was granted a warrant to purchase 187,296 common shares of the Company at a nominal price per share. The Company may obtain additional equity or working capital through additional bank borrowings and public or private sales of equity securities and exercises of outstanding stock options. The Company may also borrow additional funds from Mr. William R. Hambrecht. There can be no assurance, however, that such additional financing will be available on terms favorable to the Company, or at all. While the Company explores new business opportunities, the primary capital resource of the Company is the March 30, 2012 purchase of 468,121 shares of TangoMe, Inc. The investment in TangoMe, Inc. is valued at a price of $2.1362 per share, or $1,000,000 at December 31, 2012. 5 LIQUIDITY AND CAPITAL RESOURCES (continued) Also another capital resource of the Company is 843 shares of Series C Preferred Stock of Salon Media Group, Inc. (“Salon”). These shares were converted on December 31, 2003 from Convertible Promissory Notes purchased by the Company and are convertible to common stock at any time.The Series C Preferred Stock is convertible into common stock of Salon at the conversion rate determined by dividing the Series C Preferred Stock per share price of $800 by the Series C Conversion Price of $0.80, or at the rate of one share of Series C Preferred Stock to 1,000 shares of common stock. If converted, the Company’s shares of Series C Preferred Stock represent 843,000 shares or 6.7% of Salon’s common stock outstanding as of December 31, 2012. The investment in Salon is valued at the converted common stock value of $.09 per share, or $75,870, at December 31, 2012. In conjunction with making the investment in Salon, the Company received warrants to purchase common stock in Salon.In 2006, the Company exercised its warrants to purchase a total of 79,970 shares of common stock of Salon.The investment in common shares of Salon is valued at $.09 per share, or $7,198, at December 31, 2012. Additionally, the Company has an investment in another available for sale security with a fair value of $8,580 at December 31, 2012. As of March 20, 2013, Salon’s common stock was trading at $.22 per share.There can be no assurance that a market will continue to exist for either the Series C Preferred Stock or the common stock of Salon. ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Page Reports of Independent Registered Public Accounting Firms 7 Consolidated balance sheets at December 31, 2012 and 2011 8 Consolidated statements of operations and comprehensive (loss) for the years ended December 31, 2012 and 2011 9 Consolidated statements of stockholders’ equity for the years ended December 31, 2012 and 2011 10 Consolidated statements of cash flows for the years ended December 31, 2012 and 2011 11 Notes to Consolidated Financial Statements 12 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ironstone Group, Inc. We have audited the accompanying consolidated balance sheets of Ironstone Group, Inc. and Subsidiaries (the Company) as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2012. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Ironstone Group, Inc. and Subsidiaries as of December 31, 2012 and 2011, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company does not have the necessary working capital for its planned activity, which raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are described in the notes to the consolidated financial statements. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Madsen & Associates CPA’s, Inc. Murray, Utah March 26, 2013 7 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2012 ASSETS: Current assets: Cash $ $ Marketable securities available for sale, at fair value Salon Media Group, Inc. common stock, at fair value Salon Media Group, Inc. Series C Preferred, at fair value TangoMe Inc Preferred, at fair value - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Current liabilities: Line of credit borrowings $ $ Note payable to related party Accounts payable and accrued expenses Total current liabilities Note payable net of discount of $51,974 - Total liabilities Stockholders' equity: Preferred stock,$0.01 par value, 5,000,000 shares authorized of which there are no issued and outstanding shares Common stock,$0.01 par value, 25,000,000 shares authorized of which 2,618,500 shares are issued and 1,872,964 shares are outstanding on December 31, 2012; 1,487,644 shares are issued and 742,108 shares are outstanding on December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) ) Less: Treasury Stock, 745,536 shares, at cost ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 8 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) Years Ended December 31, 2012, and 2011 Operating expenses: Professional fees $ $ State filing fee Amortization General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Net (loss) $ ) $ ) COMPREHENSIVE (LOSS), NET OF TAX: Net (loss) $ ) $ ) Unrealized holding gain (loss) arising during the year ) Comprehensive (loss) $ ) $ ) Basic and diluted loss per share: Net loss per share $ ) $ ) Weighted average shares The accompanying notes are an integral part of these consolidated financial statements 9 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Years Ended December 31, 2012 and 2011 Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Treasury Stock Shares Amount Capital Deficit Income (Loss) Shares Amount Total Balances, January 1, 2011 $ $ $ ) $ $ ) $ ) Unrealized Loss ) ) Net (loss) ) ) - Balances, December 31, 2011 ) Shares issued Discount on Note Payable Unrealized Gain - Net (loss) ) ) Balances, December 31, 2012 $ $ $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 10 IRONSTONE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended Decenber 31, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Discount amortization Changes in operating assets and liabilities: Accounts payable and Accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchased non-marketable -TangoMe Inc ) - Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Note payable to related party Note payable Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ $ Supplemental disclosure of cash flow information Cash paid during the year for interest $ $ Supplemental disclosure of noncash financing activities Issuance of common stock for note payable ($284,500) and accrued interest ($54,757) to related party. $ $ - The accompanying notes are an integral part of these consolidated financial statements. 11 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities Ironstone Group, Inc. and subsidiaries have no operations but are seeking appropriate business combination opportunities. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Ironstone Group, Inc. and its subsidiaries, AcadiEnergy, Inc., Belt Perry Associates, Inc., DeMoss Corporation, and TaxNet, Inc. (collectively the “Company”). All significant intercompany accounts and transactions have been eliminated in consolidation. Marketable Securities Marketable securities have been classified by management as available for sale in accordance with ASC 320, marketable securities are recorded at fair value and any unrealized gains and losses are excluded from earnings and reported as a separate component of shareholders’ equity until realized.The fair value of the Company’s marketable securities and investments at December 31, 2012 is based on quoted market prices. For the purpose of computing realized gains and losses, cost is identified on a specific identification basis.For marketable securities for which there is an other-than-temporary impairment, an impairment loss is recognized as a realized loss, and related adjustments are not made for recovery in value. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes The Company and its wholly owned subsidiaries file a consolidated federal income tax return.Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred income taxes.Deferred income taxes are recognized for differences between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future.Deferred income taxes are also recognized for net operating loss carryforwards that are available to offset future taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. 12 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Basic and Diluted Loss per Share Basic loss per share (“EPS”) excludes dilution and is computed by dividing net income (loss) applicable to common shareholders by the weighted average number of common shares actually outstanding during the period.Diluted EPS reflects the dilution from potentially dilutive securities, except where inclusion of such potentially dilutive securities would have an anti-dilutive effect, using the average stock price during the period in the computation and because of the net loss for the periods presented. As of December 31, 2012, the Company does not have any potentially dilutive securities. Stock Based Compensation The Company has not offered any equity-based compensation to any of its employees or officers for the years ended December 31, 2012 and 2011.Additionally, there are no outstanding options. Recent Accounting Pronouncements We do not expect the adoption of any recent accounting pronouncements will have a material impact on the Company’s consolidated results of operations or financial position. 2. FAIR VALUE OF FINANCIAL INSTRUMENTS Due to the short maturity of cash, accounts payable, the line of credit, and the note payable, the carrying amount reported in the consolidated balance sheets approximates fair market value. Effective January 1, 2008, the Company adopted ASC 820, “Fair Value Measurement and Disclosures”. ASC 820 defines fair value, establishes a framework for measuring fair value under accounting principles generally accepted in the United States of America and enhances disclosures about fair value measurements. Fair value is defined under ASC 820 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value under ASC 820 must maximize the use of observable inputs and minimize the use of unobservable inputs. ASC 820 describes a fair value hierarchy based on three levels of inputs of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: Level 1 Quoted prices in active markets for identical assets or liabilities. Level 2 Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices forsimilar assets or liabilities; quoted prices in markets that are not active; or other inputs that areobservable or can be corroborated by observable market data for substantially the full term of theassets or liabilities. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant tothe fair value of the assets or liabilities. 13 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2. FAIR VALUE OF FINANCIAL INSTRUMENTS (continued) In addition to using the guidelines set forth in ASC 820 for valuing fixed income securities, each company is also required to disclose information that enables users of its financial statements to assess the inputs used to develop those valuations. Market values were determined for each security in the investment portfolio based on quoted market prices and quoted market prices for similar securities. Description Quoted Market Prices In Active Markets (Level 1) Significant Other Observable Input (Level 2) Significant Other Unobservable Input (Level 3) Total Carrying Value In The Consolidated Balance Sheet at December 31, 2012 Securities available for sale $ $ - $ Description Quoted Market Prices In Active Markets (Level 1) Significant Other Observable Input (Level 2) Significant Other Unobservable Input (Level 3) Total Carrying Value In The Consolidated Balance Sheet at December 31, 2011 Securities available for sale $ $ - $ 14 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. INVESTMENTS TANGO ME, INC. On March 30, 2012, the Company purchased 468,121 shares of Series A Preferred stock from William R. Hambrecht at $2.1362 per share ($1,000,000). The value of this transaction was determined using the fair value of similar securities sold to unrelated third parties. There was no change in the fair value of this investment to December 31, 2012. SALON MEDIA GROUP, INC. The Company owns 843 shares of Series C Preferred Stock of Salon Media Group, Inc. (“Salon”). These shares resulted from the December 31, 2003 conversion of Convertible Promissory Notes purchased by the Company and are convertible to common stock at any time. The Series C Preferred Stock is convertible into common stock of Salon at the conversion rate determined by dividing the Series C Preferred Stock per share price of $800 by the Series C Conversion Price of $0.80, or at the rate of one share of Series C Preferred Stock to 1,000 shares of common stock. If converted, the Company’s shares of Series C Preferred Stock represent 843,000 common shares of Salon or 6.7% of Salon’s common stock outstanding as of December 31, 2012. The investment in Series C Preferred Stock of Salon is valued at the converted common stock value of $.09 and $.05 per share, or $75,870 and $42,150 at December 31, 2012 and 2011, respectively. For the year ended December 31, 2012 the Company recorded a related unrealized gain of $33,720 Additionally, in conjunction with making the investment in Salon, the Company received warrants to purchase common stock in Salon. In 2006, the Company exercised its warrants to purchase a total of 79,970 shares of common stock of Salon. The investment in common shares of Salon is valued at $.09 and $.05 per share, or $7,198 and $3,998 at December 31,2012 and 2011, respectivelyFor the year ended December 31, 2012 the Company recorded a related unrealized gain of $3,200. FLEXI INTERNATIONAL The Company owns 78,000 shares of Flexi International Software stock and accounts for this investment as an available-for-sale security on its balance sheet. The investment in common shares of Flexi is valued at $.11 and $.10 per share, or $8,580 and $7,800 at December 31,2012 and 2011, respectivelyFor the year ended December 31, 2012 the Company recorded a related unrealized gain of $780. 4. RELATED PARTY TRANSACTIONS A Director and a former President and Chief Executive Officer of Salon is the sister of a member of the Board of Directors and the daughter of the Chief Executive Officer. Mr. William R Hambrecht, Chief Executive Officer is a minority shareholder in Salon Media Group. To meet its cash needs during the year 2012, the Company borrowed $64,000 from Mr. William R Hambrecht, Chief Executive Officer, at the same interest rate charged by First Republic Bank on its line of credit. Interest is payable to Mr. Hambrecht monthly. On March 30, 2012 Company paid the loan and interest due William R. Hambrecht in the amount of $339,257 through the issuance of 1,130,856 shares at a price of $.30 per share. On December 31, 2012, the Company combined all the various notes payable, which were issued at various times to Mr. William R. Hambrecht, to one note for $59,000 at 7.75% interest, with a December 31, 2013 maturity. 15 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. NOTE PAYABLE On March 31, 2012, the Company received $1,000,000 from a third party and issued a related promissory note. This note carries an 8% interest rate, per annum, and has a maturity date of March 31, 2017. The note is secured by all of the assets of the Company through an accompanying security agreement. If the Company defaults on the note or security agreement, interest would accrue at 10% per annum. In connection with the note agreement, the Company also issued warrants to this third party to purchase 187,296 shares of the Company’s common stock, at a price of $1. If the third party elects to purchase only a portion of the allotted shares, then the purchase price shall be prorated for the portion purchased. The warrants were separately valued using the Black-Scholes model, and it was determined the fair value of the warrants at March 31, 2012 was $56,188. This amount has been recorded as a discount on the $1,000,000 note payable and will be amortized over the 10 year term of the warrant. The inputs to the Black-Scholes model were as follows:Stock price at March 31, 2012 of $.30; Exercise price of $.000005; Expected term of 10 years; Risk-free interest rate of 4.84%; Dividend rate of 0; Volatility of 60%. All 187,296 warrants were issued and outstanding at December 31, 2012. Shares Exercise Price Expiration Options outstanding at January 1, 2012 0 Granted March 31,2017 Options outstanding at December 31, 2012 6. LINE OF CREDIT ARRANGEMENT The Company has a line of credit arrangement with First Republic Bank (the “lender”) with a borrowing limit of $350,000 with interest based upon the lender’s prime rate. Interest is payable monthly at 7.75% at December 31, 2012. The line is guaranteed by William R. Hambrecht, Chief Executive Officer, Director and Robert H. Hambrecht, Secretary, Director. The line of credit is due on demand and is secured by all of the Company’s business assets. At December 31, 2012, the outstanding balance under the line was $350,000. The total recorded interest expense on this note for the year ended December 31, 2012 and December 31 2011 was $28,388 and $27,125 respectively. 16 IRONSTONE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7. INCOME TAXES ASC 740, “Income Taxes” requires the recognition of deferred tax assets and liabilities for the expected future consequences of events that have been recognized in the financial statements or tax returns.Deferred income taxes reflect the net tax effects of (i) temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes and (ii) operating loss and tax credit carryforwards.The tax effects of significant items comprising the Company's deferred income taxes at December 31, 2012 and 2011 are as follows: Deferred tax assets: Operating loss carryforward $ $ Unrealized loss on marketable securities Less valuation allowance ) ) Deferred tax assets – net - Deferred tax liability – unrealized gain on marketable securities - Deferred income taxes – net $
